DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites “wherein a magnitude of the first current is selected to be sufficient to detect an increase in a contact resistance variation of the SiC MOSFET as a function of aging of the SiC MOSFET”, The examiner is unsure what this value of the contact resistance is contact resistance variation caused by the magnitude first current is being compared to in order to a ascertain this increase. Clarification is required so that the scope of the claim is clear. Claim 14 recites “…a magnitude of the second current is selected to be sufficient to detect an increase in a gate threshold voltage variation without a substantial effect due to a contact resistance of the SiC MOSFET as a function of aging of the SiC 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13-14 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aeloiza et al. US 2019/0033362 A1 (hereinafter referred to as Aeloiza) in view of Quaida et al. Gate Oxide Degradation of SiC MOSFET in Switching Conditions, IEEE Elec. Dev. Let. Vol. 35. N. 12 2014, Pages 1284-1286 (hereinafter referred to as Ouaida).

Regarding claim 1, Aeloiza teaches a method (fig. 1, system 100, par. [0009]) of operating a SiC MOSFET (fig. 1, semiconductor device 110, par. [0009]), the method comprising: applying a first voltage (fig. 1, power converter 123 structured to generate negative voltage pulse, par. [0018]) across a gate-source junction of the SiC MOSFET to enable conduction of current predominantly through a reverse body diode (fig. 1, intrinsic body diode 111, par. [0016]) of the SiC MOSFET rather than through a channel region of the SiC MOSFET; conducting a first current (“allow electric current to flow …reverse conduction from the drain to the source by way of an intrinsic body diode while the switch is turned off”, par. [0038]) into a source terminal of the SiC MOSFET through the reverse body diode to a drain terminal of the SiC MOSFET responsive to the first voltage; determining a first drain-source voltage (“measure a second voltage of the semiconductor device after turning off the semiconductor device”, par. [0038]) resulting from conducting the first current through the reverse body diode (activation signal to a gate of the semiconductor switch, the activation signal being configured to control the semiconductor switch so as to allow current to flow in reverse conduction by way of an intrinsic body diode, par. [0038]-[0039]); applying a second voltage (fig. 1, power converter 123 structured to generate positive voltage pulse, par. [0018]) across the gate-source junction to enable conduction of current (“allow electric current to flow in forward conduction from a source to a drain in a channel while the switch is turned on”, par. [0038]-[0039]) predominantly through the channel region  rather than through the reverse body diode; determining a second drain-source voltage (measure a first voltage of the semiconductor switch and a current of the semiconductor switch during forward conduction, par. [0038]) resulting from conducting current through the channel region responsive to the second voltage (activation signal to a gate of the semiconductor switch, the activation signal being configured to control the semiconductor switch so as to allow forward conduction current to flow through the channel, par. [0039]); determining an indication of contact resistance  (determine a resistance value using the second voltage measurement, par. [0038]) of the SiC MOSFET as a function of aging of the SiC MOSFET (predict a failure of the semiconductor device using the resistance value and the expected resistance value, par. [0038], [0043]) using the first drain-source voltage.
Aeloiza does not teach determining an indication of a degradation of a gate oxide of the SiC MOSFET as the function of aging of the SiC MOSFET using the second drain-source voltage.  
Ouaida teaches determining an indication of a degradation of a gate oxide of the SiC MOSFET as the function of aging of the SiC MOSFET using the second drain-source voltage (Sect. 3.2.7 Degradation and destruction pg. 32-35, chap. 4, pg. 42-52).  (fig. 2, VDS= 600v,Sec. II. Aging Setup-Sec. III. A. Evolution of Electrical Parameters During Aging Test, pg. 1284-1285).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an aging test has been developed in order to monitor and characterize the electrical parameters of the SiC MOSFET’s switching conditions, as taught in Ouaida in modifying the apparatus of Aeloiza and Rodriguez. The motivation would be to provide for estimations of the health state and predictions of the remaining lifetime before failure.

Regarding claim 2, Aeloiza and Ouaida teaches the method according to Claim 1 Aeloiza further teaches wherein applying the first voltage (activation signal to a gate of the semiconductor switch, the activation signal being configured to control the semiconductor switch so as to allow reverse conduction, par.  [0039]) across the gate-source junction disables conduction of current (“allow electric current to flow …reverse conduction from the drain to the source by way of an intrinsic body diode while the switch is turned off”, par. [0038]) through the channel region of the SiC MOSFET (110).  

Regarding claim 3, Aeloiza and Ouaida teaches the method according to claim 2 Aeloiza further teaches wherein applying the second voltage (activation signal to a gate of the semiconductor switch, the activation signal being configured to control the semiconductor switch so as to allow forward conduction, par. [0039]) across the gate-source junction disables conduction of the current through the reverse body diode of the SiC MOSFET.
  
Regarding claim 4, Aeloiza and Ouaida teaches the method according to Claim 1 Aeloiza teaches further comprising: conducting a second current into the source terminal of the SiC MOSFET through the channel region to a drain terminal (first voltage measurement corresponds to the voltage across the channel, the current measurement corresponds to the current through the channel, par. [0039]) after determining the first drain-source voltage, wherein the first current is greater than the second current.  

Regarding claim 5, Aeloiza and Ouaida teaches the claimed invention except for electrically decoupling the source terminal, a gate terminal and a drain terminal from an application circuit in which the SiC MOSFET is included before applying the first voltage across the gate-source junction of the SiC MOSFET; and electrically coupling the source terminal, the gate terminal and the drain terminal to the application circuit after KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)

Regarding claim 6, Aeloiza and Ouaida teaches the method according to Aeloiza teaches claim 5 further comprising: allowing sufficient time for junction temperatures (par. [0027]) in the SiC MOSFET  (fig. 1, semiconductor device 110, par. [0027])to reach a repeatable level before applying the first voltage and the second voltage across the gate-source junction (activation signal to a gate of the semiconductor switch, the activation signal being configured to control the semiconductor switch so as to allow reverse conduction or forward conduction, par. [0039]).  

Regarding claim 7, Aeloiza and Ouaida teaches the method according to Claim 3 Aeloiza further teaches wherein the source terminal (fig. 1, source 115, par. [0016]), a gate terminal (fig. 1, gate 113, par. [0017]) and a drain terminal (fig. 1, drain 117, par. [0016]) remain electrically coupled to an application circuit (fig. 1, monitoring system 100, par. [0008]) in which the SiC MOSFET (fig. 1, MOSFET 110, par. [0016]) is included while determining the first drain-source voltage (“measure a second voltage of the semiconductor device after turning off the semiconductor device”, par. [0038]) and the second drain- source voltage (measure a first voltage of the semiconductor switch and a current of the semiconductor switch during forward conduction, par. [0038]).  

Regarding claim 8, Aeloiza and Ouaida teaches the method according to Claim 7 Aeloiza further teaches wherein determining the first drain- source voltage (“measure a second voltage of the semiconductor device after turning off the semiconductor device”, par. [0038]) is performed responsive to detecting that the conduction of the current through the channel region is disabled and/or detecting that the conduction of the current through the reverse body diode is enabled (while the switch is turned off, par. [0038]); and wherein determining the second drain-source voltage (fig. 1, power converter 123 structured to generate positive voltage pulse, par. [0018]) is performed responsive to detecting that the conduction of the current through the channel region is enabled and/or detecting that the conduction of the current through the reverse body diode is disabled (activation signal to a gate of the semiconductor switch, the activation signal being configured to control the semiconductor switch so as to allow forward conduction current to flow through the channel, par. [0039]).  

Regarding claim 9, Aeloiza and Ouaida teaches the method according to claim 1 Aeloiza teaches wherein operations of applying the first voltage (activation signal to a gate of the semiconductor switch, the activation signal being configured to control the semiconductor switch so as to allow reverse conduction, par.  [0039]), conducting the first current (“allow electric current to flow …reverse conduction from the drain to the source by way of an intrinsic body diode while the switch is turned off”, par. [0038]), determining the first drain-source voltage (fig. 2, voltage sensor 131 then measures voltage V.sub.SD, par. [0027]), applying the second voltage (activation signal to a gate of the semiconductor switch, the activation signal being configured to control the semiconductor switch so as to allow forward conduction current to flow through the channel, par. [0039]), and determining the second drain-source voltage (measure a first voltage of the semiconductor switch and a current of the semiconductor switch during forward conduction, par. [0038]) are repeated periodically to provide the indication of the degradation of the gate oxide of the SiC MOSFET as the function of aging of the SiC MOSFET and the indication of the contact resistance (determine a resistance value using the second voltage measurement, par. [0038]) of the SiC MOSFET as the function of aging of the SiC MOSFET (predict a failure of the semiconductor device using the resistance value and the expected resistance value, par. [0038], [0043]).  

Regarding claim 13, Aeloiza and Ouaida teaches the method of claim 1, Aeloiza teaches wherein a magnitude of the first current is selected to be sufficient to detect an  (the failure threshold is greater than or equal to 5% of the expected resistance value [0043]) of the SiC MOSFET as a function of aging of the SiC MOSFET (predict a failure of the semiconductor device using the resistance value and the expected resistance value, par. [0038]).  

 Regarding claim 26, Aeloiza teaches a method of operating a SiC MOSFET (fig. 1, semiconductor device 110, par. [0009]), the method comprising: applying an input signal (fig. 1, activation signals, par. [0017]) to terminals of a SiC MOSFET (110); and determining an indication of a degradation (predict a failure of the semiconductor device using the resistance value and the expected resistance value, par. [0038], [0043]) of the an indication of contact resistance of the SiC MOSFET using the input signal (determine a resistance value using the second voltage measurement, par. [0030], [0038])  
Aeloiza does not teach determining an indication of a degradation of a gate oxide of the SiC MOSFET.
Ouaida teaches determining an indication of a degradation of a gate oxide of the SiC MOSFET (Sect. 3.2.7 Degradation and destruction pg. 32-35, Sect. 4.2.7, pg. 42-52).
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 27, Aeloiza and Ouaida teaches the method of Claim 26 Aeloiza further teaches wherein the input signal comprises first and second voltage levels fig. 1“…activation signals to converter 123 so as to receive power from power supply 140, …. be any converter-like topology structured to generate positive voltage or negative voltage pulses, par. [0018]).  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aeloiza in view of Ouaida as applied to claim 1 above, and further in view of Gothner et al. Challenges of SiC MOSFET Power Cycling Methodology, EPE'18 ECCE Europe IEEE, Pages P.1-P.8 (hereinafter referred to as Gothner).

Regarding claim 12, Aeloiza and Ouaida teaches the method of Claim 1 Aeloiza and Ouaida do not explicitly teach wherein the first current conducted through the reverse body diode is at least about 95% of the current applied to the source terminal of the SiC MOSFET and a remainder of the current applied to the source terminal of the SiC MOSFET is conducted through the channel region of the SiC MOSFET.  
Gothner teaches wherein the first current conducted through the reverse body diode is at least about 95% of the current applied to the source terminal of the SiC MOSFET and a remainder of the current applied to the source terminal of the SiC MOSFET is conducted through the channel region of the SiC MOSFET (fig. 1, the entire current flows through the internal diode, the slope of the source-drain voltage as a function of temperature is constant (derivative of the curve is only zero for VGS < −6.5 V, which thus necessitates a gate-source voltage less than this value in order to ensure that the channel is closed), Power Cycling Test, P.2-P.3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to power cycling tests of SiC MOSFETs to assess the reliability, as taught in Gothner in modifying the apparatus of Aeloiza and Ouaida. The motivation would be reducing the affected by threshold voltage instability by adding an additional gate pulse to the device under test, in order to achieve an average bias of zero during one cycle of the power cycling experiment.

Regarding claim 14, Aeloiza and Ouaida teaches the method of Claim 4 Quaida further teaches wherein a magnitude of the second current is selected to be sufficient to detect an increase in a gate threshold voltage variation without a substantial effect due to a contact resistance of the SiC MOSFET as a function of aging of the SiC MOSFET(fig. 2, Sec. III. A. Evolution of Electrical Parameters During Aging Test, pg. 1285).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an aging test has been developed in order to monitor and characterize the electrical parameters of the SiC MOSFET’s switching conditions, as taught in Ouaida in modifying the apparatus of Aeloiza and Rodriguez. The motivation would be to provide for estimations of the health state and predictions of the remaining lifetime before failure.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aeloiza in view of Yanagi et al. US 2017/0285095 A1 (hereinafter referred to as Yanagi).

Regarding claim 16, Aeloiza teaches a SiC MOSFET test circuit  (fig. 1, system 100, par. [0009]) comprising: a variable voltage circuit (fig. 1, power converter 123 structured to generate positive voltage or negative voltage pulses, par. [0018])  selectively coupled across a gate-source junction of a SiC MOSFET (fig. 1, semiconductor device 110, par. [0009]), the variable voltage circuit configured to provide a first voltage (fig. 1, power converter 123 structured to generate negative voltage pulse, par. [0018]) to disable conduction of current through a channel region of the SiC MOSFET and to enable conduction of current (“allow electric current to flow …reverse conduction from the drain to the source by way of an intrinsic body diode while the switch is turned off”, par. [0038]) through a reverse body diode (fig. 1, intrinsic body diode 111, par. [0016]) of the SiC MOSFET and a drain-source voltage detector circuit (fig. 1, voltage sensor 131, par. [0011])(fig. 1, measurement device 10 includes voltmeters and ammeters for measuring the gate-source voltage Vgs, the drain-source voltage Vds, the drain current Id, and the gate current Ig of the transistor M1, par. [0033]) electrically coupled across the drain terminal and the source terminal, the drain-source voltage detector circuit (131) configured to detect a first drain- source voltage generated (“measure a second voltage of the semiconductor device after turning off the semiconductor device”, par. [0038])  (“allow electric current to flow …reverse conduction from the drain to the source by way of an intrinsic body diode while the switch is turned off”, par. [0038]) responsive to the first voltage (activation signal to a gate of the semiconductor switch, the activation signal being configured to control the semiconductor switch so as to allow reverse conduction, par.  [0039]) and configured to detect a second drain- source voltage generated (measure a first voltage of the semiconductor switch and a current of the semiconductor switch during forward conduction, par. [0038]) responsive to the second voltage (activation signal to a gate of the semiconductor switch, the activation signal being configured to control the semiconductor switch so as to allow forward conduction, par.  [0039]). 
Aeloiza does not teach a current circuit selectively coupled between a drain terminal of the SiC MOSFET and a source terminal of the SiC MOSFET, the current circuit configured to provide a first current into the source terminal through the reverse body diode to the drain terminal; 
Yanagi teaches a current circuit (fig. 1, current source 12, par. [0031]), selectively coupled between a drain terminal of the SiC MOSFET and a source terminal of the SiC MOSFET (fig. 1, second terminal of the current source 12 is connected to the drain of the transistor M1, par. [0027]) the current circuit configured to provide a first current (par. [0031]) into the source terminal through the reverse body diode to the drain terminal; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a current source as a means for setting the current value of the drain current, as taught in Yanagi in modifying the apparatus of 

Regarding claim 17, Aeloiza and Yanagi teaches the circuit of Claim 16 Yanagi teaches wherein the current circuit (fig. 1, current source 12, par. [0031]), is configured to provide a second current (fig. 4, the drain current Id when transistor M1 OFF, par. [0033]-[0038]) into the source terminal through the channel region to the drain terminal after determining the first drain-source voltage, wherein the first current (fig. 3, the drain current Id when transistor M1 ON, par. [0029]-[0035]) is greater than the second current.  

 Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858